Exhibit 10.1

MINERAL PROPERTY OPTION AGREEMENT

THIS AGREEMENT

made as of the ___th day of _____, 2007.



BETWEEN

:



PERRY ENGLISH FOR RUBICON MINERALS CORP. AND PRECAMBRIAN VENTURES LTD

,



(the "Optionor")

OF THE FIRST PART

AND

:



BLACK HAWK EXPLORATION,

a Nevada corporation with its business office located at 8391 Beverly Blvd.,
#305 Los Angeles CA, 90048.



(the "Optionee")

OF THE SECOND PART

WHEREAS

:



A. The Optionor is the owner of certain mineral claims known as the North West
Territories Property (the "Property"), more particularly described in Schedule
"A" attached hereto;

B. The Optionor has agreed to grant an exclusive option to the Optionee to
acquire an undivided 100% interest in and to the Property subject only to the
Royalty, on the terms and conditions hereinafter set forth;

NOW THEREFORE THIS AGREEMENT WITNESSES

that in consideration of the sum of $10.00 now paid by the Optionee to the
Optionor (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:



DEFINITIONS

1. For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:

　

(a) "Option" means the option to acquire up to a undivided 100% interest in and
to the Property as provided in this Agreement;

(b) "Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

(c) "Property" means the mineral claims described in Schedule "A" hereto
including any replacement or successor claims, and all mining leases and other
mining interests derived from any such claims. Any reference herein to any
mineral claim comprising the Property includes any mineral leases or other
interests into which such mineral claim may have been converted;

Page 1

(d) "Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

(e) "Royalty" means the net smelter returns royalty and the gross overriding
royalty of 2% payable to the Optionor under this Agreement, which Royalty shall
be calculated and payable in the same manner as the Underlying Royalty;

(f) "Royalty Holder" means the Optionor under this Agreement; and

(g) "Shares" means the 150,000 common shares in the capital of the Optionee to
be issued to the Optionor, pursuant to the exercise of the Option.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONOR

2. (a) The Optionor represents and warrants to and covenants with the Optionee,
with the knowledge that the Optionee relies upon same in entering into this
Agreement, that:

(i) it is legally entitled to hold the Property and the Property Rights and will
remain so entitled until the interest of the Optionor in the Property which is
subject to the Option has been duly transferred to the Optionee as contemplated
hereby;

(ii) it is and, at the time of each transfer to the Optionee of an interest in
the mineral claims comprising the Property pursuant to the exercise of the
Option, will be the recorded holder and beneficial owner of all of the mineral
claims comprising the Property, free and clear of all liens, charges and claims
of others, except as noted on Schedule "A" hereto, and no taxes or rentals are
or will be due in respect of any of the mineral claims;

(iii) the mineral claims comprising the Property have been duly and validly
located and recorded pursuant to the laws of the jurisdiction in which the
Property is situate and are in good standing with respect to all filings, fees,
taxes, assessments, work commitments or other conditions on the date hereof and
until the dates set opposite the respective names thereof in Schedule "A"
hereto;

(iv) there are not any adverse claims or challenges against or to the ownership
of or title to any of the mineral claims comprising the Property, nor to the
knowledge of the Optionor is there any basis therefor, and there are no
outstanding agreements or options to acquire or purchase the Property or any
portion thereof, and other than the Royalty, no person has any royalty or other
interest whatsoever in production from any of the mineral claims comprising the
Property;

Page 2

(v) it has been duly incorporated, amalgamated or continued and validly exists
as a corporation in good standing with respect to the filing of its annual
reports under the laws of its jurisdiction of incorporation, amalgamation or
continuation;

(vi) it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constating documents of the Optionor or any shareholders' or
directors' resolution, indenture, agreement or other instrument whatsoever to
which the Optionor is a party or by which it is bound or to which it or the
Property may be subject;

(vii) no proceedings are pending for, and the Optionor is unaware of any basis
for the institution of any proceedings leading to, the dissolution or winding up
of the Optionor or the placing of the Optionor into bankruptcy or subject to any
other laws governing the affairs of insolvent corporations; and

(viii) the Property is not the whole or substantially the whole of the
undertaking of the Optionor.

(b) The representations and warranties contained in this section are provided
for the exclusive benefit of the Optionee, and a breach of any one or more
thereof may be waived by the Optionee in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution of this Agreement and of any transfers,
assignments, deeds or further documents respecting the Property.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

3. (a) The Optionee represents and warrants to and covenants with the Optionor,
with the knowledge that the Optionor relies upon same in entering into this
Agreement, that:

(i) it has been duly incorporated, amalgamated or continued and validly exists
as a corporation in good standing with respect to the filing of annual reports
under the laws of its jurisdiction of incorporation, amalgamation or
continuation;

(ii) it is lawfully authorized to hold mineral claims and real property under
the laws of the jurisdiction in which the Property are situate;

Page 3

(iii) it has duly obtained all corporate authorizations for the execution of
this Agreement and for the performance of this Agreement by it, and the
consummation of the transactions herein contemplated will not conflict with or
result in any breach of any covenants or agreements contained in, or constitute
a default under, or result in the creation of any encumbrance under the
provisions of the Articles or the constating documents of the Optionee or any
shareholders' or directors' resolution, indenture, agreement or other instrument
whatsoever to which the Optionee is a party or by which it is bound or to which
it or the Property may be subject;

(iv) no proceedings are pending for, and the Optionee is unaware of any basis
for the institution of any proceedings leading to, the dissolution or winding up
of the Optionee or the placing of the Optionee into bankruptcy or subject to any
other laws governing the affairs of insolvent corporations;

(v) the Shares will, at the time of delivery to the Optionor, be duly authorized
and validly allotted and issued as fully paid and non-assessable common shares,
free of any liens, charges or encumbrances other than resale restrictions under
Rule 144 of the Exchange Act of 1934 (United States);

(b) The representations and warranties contained in this section are provided
for the exclusive benefit of the Optionor and a breach of any one or more
thereof may be waived by the Optionor in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.

GRANT AND EXERCISE OF OPTION

4. (a) The Optionor hereby grants to the Optionee the sole and exclusive right
and option to acquire a 100% undivided interest in and to the Property, free and
clear of all charges, encumbrances and claims, except for the Royalty.

(b) The Option shall be exercised by the Optionee making the following cash and
Share issuances to the Optionor:

(i) $86,000 cash and 50,000 Shares upon signing of this Agreement

(ii) $12,000 cash and 50,000 Shares on or before August __, 2008;

(iii) $18,000 cash and 50,000 Shares on or before August__, 2009;

(iv) $25,000 cash on or before August __, 2010; and

(v) $40,000 cash on or before August__, 2011.

Page 4

(c) If and when the Option has been exercised, a 100% undivided right, title and
interest in and to the Property shall vest in the Optionee, free and clear of
all charges, encumbrances and claims except for the Royalty.

TRANSFER OF PROPERTY

5. The Optionor shall, forthwith after the exercise of the Option, file duly
executed transfers of the 100% interest in the Property which shall have been
acquired by the Optionee, subject only to the Royalty.

RIGHT OF ENTRY

6. Throughout the Option Period the directors and officers of the Optionee and
its servants, agents and independent contractors, shall have the sole and
exclusive right in respect of the Property to:

(a) enter thereon;

(b) have exclusive and quiet possession thereof;

(c) do such prospecting, exploration, development and other mining work thereon
and thereunder as the Optionee in its sole discretion may determine advisable;

(d) bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Optionee may deem advisable; and

(e) remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.

OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD

7. During the Option Period the Optionee shall be the operator of the Property
and shall:



(a) maintain in good standing those mineral claims comprising the Property by
the doing and filing of assessment work or the making of payments in lieu
thereof, by the payment of taxes and rentals, and the performance of all other
actions which may be necessary in that regard and in order to keep such mineral
claims free and clear of all liens and other charges arising from the Optionee's
activities thereon except those at the time contested in good faith by the
Optionee;





(b) duly record all exploration work carried out on the Property by the Optionee
as assessment work;



Page 5

(c) permit the directors, officers, employees and designated consultants of the
Optionor, at their own risk and expense, access to the Property at all
reasonable times, and the Optionor agrees to indemnify the Optionee against and
to save it harmless from all costs, claims, liabilities and expenses that the
Optionee may incur or suffer as a result of any injury (including injury causing
death) to any director, officer, employee or designated consultant of the
Optionor while on the Property;

(d) permit the Optionor, or its representative duly authorized in writing, at
its own cost and upon three days notice to the Optionee, to visit and inspect
the Property at all reasonable times and intervals, and data obtained by the
Optionee as a result of its operations thereon, provided always that the
Optionor or its representative shall abide by the rules and regulations laid
down by the Optionee relating to matters of safety and efficiency in its
operations and, notwithstanding, the Optionee shall be under no liability to the
Optionor or its representative for any personal injury, including death, or any
damage to property other than such as might be occasioned by or through any
negligence on the part of the Optionee, its servants or agents;

(e) do all work on the Property in a good and workmanlike fashion and in
accordance with all applicable laws, regulations, orders and ordinances of any
governmental authority;

(f) indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionee's activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of
claims arising or damages suffered after termination of the Option if upon
termination of the Option any workings on or improvements to the Property made
by the Optionee are left in a safe condition and in full compliance with
requirements of all environmental laws and regulations;

(g) permit the Optionor, at its own expense, reasonable access to the results of
the work done on the Property during the last completed calendar year;

(h) deliver to the Optionor, forthwith upon receipt thereof, copies of all
reports, maps, assay results and other technical data compiled by or prepared at
the direction of the Optionee with respect to the Property.

(i) obtain and maintain or cause any contractor engaged by it hereunder to
obtain and maintain, during any period in which active work is carried out
hereunder, not less than the following:

TERMINATION OF OPTION

8. (a) The Option shall terminate:

(i) upon exercise in accordance with the terms of this Agreement;

Page 6

(ii) upon the Optionee failing to pay the cash component of the consideration
payable or failing to issue the Shares in accordance with subparagraph 4(b);

(iii) subject to paragraph 15 hereof, upon the Optionee failing to remedy a
default as provided therein;

(iv) at any other time, by the Optionee giving notice of such termination to the
Optionor;

(b) If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall:

(i) leave in good standing for a period of at least 12 months from the
termination of the Option Period those mineral claims comprising the Property;

(ii) deliver or make available at no cost to the Optionor within 45 days of such
termination, all drill core, copies of all reports, maps, assay results and
other relevant technical data compiled by, prepared at the direction of, or in
the possession of the Optionee with respect to the Property and not theretofore
furnished to the Optionor;

(iii) reclaim the Property in accordance with the requirements of all applicable
environmental laws and regulations, but only to the extent that such
requirements result from the Optionee's activities on the Property hereunder;

(c) If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall have the right, within a period of 180 days following the end of
the Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of the Optionee, and any such property not removed
within such 180 day period shall thereafter become the property of the Optionor
or may be removed by the Optionor at the Optionee's sole expense.

ROYALTY

9. Upon the Commencement of Commercial Production, as such term is defined in
Schedule B hereto, the Optionee shall pay to the Optionor a Royalty equal to two
percent (2%) of the net smelter returns ("NSR") on minerals other than diamonds
from the Property, on the terms and conditions as set out in this paragraph and
in accordance with Schedule "B". The Optionee may purchase one percent (1%) of
the NSR from the Optionor at any time for $1,000,000.

Page 7

TRANSFERS

10. (a) Subject to subparagraph (c), any party (the "transferring party") may at
any time either during the Option Period or thereafter, sell, transfer or
otherwise dispose of all or any portion of its interest in and to the Property
and this Agreement provided that any purchaser, grantee or transferee of any
such interest shall have first delivered to the other party (in this section the
"other party") its agreement related to this Agreement and to the Property,
containing:

(i) a covenant by such transferee to perform all the obligations of the
transferring party to be performed under this Agreement in respect of the
interest to be acquired by it from the transferring party to the same extent as
if this Agreement had been originally executed by such transferee; and

(ii) a provision subjecting any further sale, transfer or other disposition of
such interest in the Property and this Agreement or any portion thereof to the
restrictions contained in this paragraph (a).

(b) No assignment by the transferring party of any interest less than its entire
interest in this Agreement and in the Property shall, as between the
transferring party and the other party, discharge it from any of its obligations
hereunder, but upon the transfer by the transferring party of the entire
interest at the time held by it in this Agreement, whether to one or more
transferees and whether in one or in a number of successive transfers, the
transferring party shall be deemed to be discharged from all obligations
hereunder save and except for the payment of the Royalty or other fulfillment of
contractual commitments accrued due prior to the date on which the transferring
party shall have no further interest in this Agreement.

(c) If any party (the "transferring party") should receive a bona fide offer
from an independent third party (the "Proposed Purchaser") dealing at arm's
length with the transferring party to purchase, by way of option or otherwise,
all or a part of its interest in the Property, which offer the transferring
party desires to accept, or if the transferring party intends to sell, by way of
option or otherwise, all or a part of its interest in the Property other than to
an affiliated company:

(i) The transferring party shall first offer (the "Offer") such interest in
writing to the other party upon terms no less favourable than those offered by
the Proposed Purchaser or intended to be offered by the transferring party, as
the case may be.

Page 8

(ii) The Offer shall specify the price, terms and conditions of such sale, the
name of the Proposed Purchaser and shall, in the case of an intended offer by
the transferring party, disclose the person or persons to whom the transferring
party intends to offer its interest and, if the offer received by the
transferring party from the Proposed Purchaser provides for any consideration
payable to the transferring party otherwise than in cash, the Offer shall
include the transferring party's good faith estimate of the cash equivalent of
the non-cash consideration.

(iii) If within a period of 60 days of the receipt of the Offer the other party
notifies the transferring party in writing that it will accept the Offer, the
transferring party shall be bound to sell such interest to the other party on
the terms and conditions of the Offer. If the Offer so accepted by the other
party contains the transferring party's good faith estimate of the cash
equivalent of the non cash consideration as aforesaid, and if the other party
disagrees with the transferring party's best estimate, the other party shall so
notify the transferring party at the time of acceptance and the other party
shall, in such notice, specify what it considers, in good faith, the fair cash
equivalent to be and the resulting total purchase price. If the other party so
notifies the transferring party, the acceptance by the other party shall be
effective and binding upon the transferring party and the other party, and the
cash equivalent of any such non-cash consideration shall be determined by
binding arbitration and shall be payable by the other party, subject to
prepayment as hereinafter provided, within 60 days following its determination
by arbitration. The other party shall in such case pay to the transferring
party, against receipt of an absolute transfer of clear and unencumbered title
to the interest of the transferring party being sold, the total purchase price
which is specified in its notice to the transferring party and such amount shall
be credited to the amount determined following arbitration of the cash
equivalent of any non cash consideration.

(iv) If the other party fails to notify the transferring party before the
expiration of the time limited therefore that it will purchase the interest
offered, the transferring party may sell and transfer such interest to the
Proposed Purchaser at the price and on the terms and conditions specified in the
Offer for a period of 60 days, but the terms of this paragraph shall again apply
to such interest if the sale to the Proposed Purchaser is not completed within
such 60 days.

(v) Any sale hereunder shall be conditional upon the purchaser delivering a
written undertaking to the other party, in form and substance satisfactory to
its counsel, to be bound by the terms and conditions of this Agreement,
including this paragraph (c).

Page 9

(d) Paragraph (c)(v) hereof shall apply, mutatis mutandis, to any sale, by way
of option or otherwise, of all or part of the transferring party's interest in
the Property to an affiliated company.

SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT

11. The Optionee may at any time during the Option Period elect to abandon any
one or more of the mineral claims comprised in the Property by giving notice to
the Optionor of such intention. Any claims so abandoned shall be kept in good
standing under the laws of the jurisdiction in which they are situate for at
least 12 months from the date of abandonment. Upon any such abandonment, the
mineral claims so abandoned shall for all purposes of this Agreement cease to
form part of the Property and, if title to such claims has been transferred to
the Optionee the Optionee shall retransfer such title to the Optionor at the
Optionee's expense.

FORCE MAJEURE

12. (a) If the Optionee is at any time either during the Option Period or
thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, lock-outs, labour shortages, power shortages,
fuel shortages, fires, wars, acts of God, governmental regulations restricting
normal operations, shipping delays or any other reason or reasons, other than
lack of funds, beyond the control of the Optionee, the time limited for the
performance by the Optionee of its obligations hereunder shall be extended by a
period of time equal in length to the period of each such prevention or delay,
but nothing herein shall discharge the Optionee from its obligations hereunder
to maintain the Property in good standing;

(b) The Optionee shall give prompt notice to the Optionor of each event of force
majeure and upon cessation of such event shall furnish to the Optionor with
notice to that effect together with particulars of the number of days by which
the obligations of the Optionee hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

CONFIDENTIAL INFORMATION

13. No information furnished by the Optionee to the Optionor hereunder in
respect of the activities carried out on the Property by the Optionee, or
related to the sale of minerals, ore, bullion or other product derived from the
Property, shall be published or disclosed by the Optionor without the prior
written consent of the Optionee, but such consent in respect of the reporting of
factual data shall not be unreasonably withheld, and shall not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
securities or corporation laws, regulations or policies.

Page 10

ARBITRATION

14. (a) All questions or matters in dispute under this Agreement shall be
submitted to arbitration pursuant to the terms hereof.

(b) It shall be a condition precedent to the right of any party to submit any
matter to arbitration pursuant to the provisions hereof, that any party
intending to refer any matter to arbitration shall have given not less than 10
days' prior notice of its intention to do so to the other party, together with
particulars of the matter in dispute. On the expiration of such 10 days, the
party who gave such notice may proceed to refer the dispute to arbitration as
provided in paragraph (c).

(c) The party desiring arbitration shall appoint one arbitrator, and shall
notify the other party of such appointment, and the other party shall, within 15
days after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within 30
days of the appointment of the last appointed arbitrator, unanimously agree on
the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within 15 days after receiving notice of the appointment of the first
arbitrator, the first arbitrator shall be the only arbitrator. If the two
arbitrators appointed by the parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
International Commercial Arbitration Act of Ontario. Except as specifically
otherwise provided in this section, the arbitration herein provided for shall be
conducted in accordance with such Act. The chairman, or in the case where only
one arbitrator is appointed, the single arbitrator, shall fix a time and place
in Toronto, Ontario for the purpose of hearing the evidence and representations
of the parties, and he shall preside over the arbitration and determine all
questions of procedure not provided for under such Act or this section. After
hearing any evidence and representations that the parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the parties.
The expense of the arbitration shall be paid as specified in the award.

(d) The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.

Page 11

DEFAULT

15. If at any time during the Option Period the Optionee is in default of any
material provision in this Agreement other than the provisions of subparagraph
4(b) for which no notice of default need be given, the Optionor may terminate
this Agreement, but only if:

(a) it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not performed, or the
warranty breached; and

(b) the Optionee has not, within 30 days following delivery of such notice of
default, cured such default or commenced proceedings to cure such default by
appropriate payment or performance, the Optionee hereby agreeing that should it
so commence to cure any default it will prosecute the same to completion without
undue delay.

Should the Optionee fail to comply with the provision of subparagraph (b), the
Optionor may thereafter terminate this Agreement by giving notice thereof to the
Optionee.

NOTICES

17. Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or telecopied to
such party at the address for such party specified above. The date of receipt of
such notice, demand or other communication shall be the date of delivery thereof
if delivered or, if given by telecopier, shall be deemed conclusively to be the
next business day. Either party may at any time and from time to time notify the
other party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.

GENERAL

18. (a) This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

(b) No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

(c) The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully the intent of this Agreement or to record wherever appropriate the
respective interest from time to time of the parties in the Property.

Page 12

(d) This Agreement shall enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns.

(e) This Agreement shall be governed by and construed in accordance with the
laws of Ontario and shall be subject to the approval of all securities
regulatory authorities having jurisdiction.

(f) Time shall be of the essence in this Agreement.

(g) Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.

(h) Any reference in this Agreement to currency shall be deemed to be Canadian
currency.

AREA OF MUTUAL INTEREST

19. The parties hereby agree that each and every mineral claim (including
internal fractions) or interest therein which they may stake or otherwise
acquire during the currency of this Agreement and which lies in whole or in part
within five kilometres from the outside perimeter of the Property, or which is
contiguous to such claims which are otherwise within this area of mutual
interest, shall at the option of the other party form a part of the Property,
with the exception of any claims that are re-staked by the Optionor. Any party
shall, upon acquisition of any such additional claims or interests, forthwith
give notice to the other party of same and thereafter the other party shall have
thirty days from the date on which the Option is fully exercised within which to
give notice of its desire to have such additional claims or interests form part
of the Property and to pay to the other party their proportionate share of
acquisition costs. The other party shall be responsible to pay its proportionate
share of costs of acquiring the additional claims or interests in accordance
with its interest in the Property. All title to such additional claims or
interests shall be held subject to the terms of this Agreement.

IN WITNESS WHEREOF

the parties hereto have executed this Agreement as of the day and year first
above written.



PRECAMBRIAN VENTURES LTD.



Per:
Authorized Signatory



　

BLACK HAWK EXPLORATION



Per:
Authorized Signatory



_______________________________________


PERRY ENGLISH FOR RUBICON MINERALS CORP.



Page 13

SCHEDULE "A"
Mineral Claims

　

Name Number Recording Date Anniversary Date

Salk 1 K09221 2007-07-06 2009-07-06

Salk 2 K09222 2007-07-06 2009-07-06

Salk 3 K09223 2007-07-06 2009-07-06

Salk 4 K09224 2007-07-06 2009-07-06

Salk 5 K09225 2007-07-06 2009-07-06

Salk 6 K09226 2007-07-06 2009-07-06

Salk 7 K09227 2007-07-06 2009-07-06

Salk 8 K09228 2007-07-06 2009-07-06

Page 14

SCHEDULE "B"

Net Smelter Returns Royalty

1. The following words and phrases shall have the following meanings, namely:

(a) "Date of Commencement of Commercial Production" shall be the date upon which
Ore from the Property is being consistently milled on a continuous basis or 180
days after the date on which Ore from the Property is first mined, whichever
shall first occur;

(b) "Net Smelter Returns" with respect to the Property shall mean the gross
proceeds received by the Optionee in any year from the sale of Product from the
mining operation on the Property, less successively:

(i) the cost of transportation of such Product to a smelter or other place of
treatment; and

(ii) smelter and treatment charges.

(c) "Ore" shall mean any material containing a mineral or minerals of commercial
economic value mined from the Property.

(d) "Product" means Ore mined from the Property and any concentrates or other
materials or products derived therefrom, provided, however, that if any such
Ore, concentrates or other materials or products are further treated as part of
the mining operation in respect of the Property, such Ore, concentrates or other
materials or products shall not be considered to be "Product" until after they
have been so treated.

2. The Optionee shall give notice to the Optionor of the date on which Ore is
first mined.

3. The amount of Royalty payable to the Optionor, namely 2% of Net Smelter
Returns, shall be calculated by the Optionee each quarter and at the end of such
quarter and shall be paid to the Optionor on or before the last day of the next
following quarter. Any adjustments in the payment of Royalty hereunder arising
out of an audit referred to in paragraph 7 hereof shall be made and paid at that
time.

4. On or before the last day of each quarter of each year after the Date of
Commencement of Production, the Optionee shall deliver to the Optionor a
statement indicating in reasonable detail, as of the last day of the immediately
preceding quarter, the calculation of Net Smelter Returns and the aggregate
Royalty payable for such quarter.

5. The Optionee may remove reasonable quantities of Ore and rock from the
Property for the purpose of bulk sampling and of testing, and there shall be no
Royalty payable to the Optionor with respect thereto unless revenues are derived
therefrom.

Page 15

6. The Optionee agrees to maintain for each mining operation on the Property up
to date and complete records relating to the production and sale of Product
including accounts, records, statements and returns relating to treatment and
smelting arrangements of the Product, and the Optionor or its agents shall have
the right at all times, including for a period of twelve (12) months following
the expiration or termination of this Agreement, to inspect such records,
statements, and returns and make copies thereof at its own expense for the
purpose of verifying the amount of Royalty payments to be made by the Optionee
to the Optionor pursuant hereto. The Optionor shall have the right at its own
expense to have such account audited by independent auditors once year.

7. The Optionee shall have an audited statement prepared by its auditors for
each year with respect to the Royalty payable to the Optionor hereunder, by the
30th day of July in the following year, and the Optionee shall forthwith deliver
a copy of such statement to the Optionor.

8. All Royalty payments shall be consider final and in full satisfaction of all
obligations of the Optionee making same in respect thereof if such payments or
the calculation in respect thereof are not disputed by the Optionor within sixty
(60) days after receipt by the Optionor of the audited statements referred to in
paragraph 7 hereof. Any disputes under this paragraph shall be decided by
arbitration as herein provided.

9. The Optionee shall have the right to commingle with Ores from the Property,
ore produced from other properties provided that prior to such commingling, the
Optionee shall adopt and employ reasonable practices and procedures for
weighing, determination of moisture content, sampling and assaying, as well as
utilize reasonable accurate recovery factors in order to determine the amount of
products derived from, or attributable to Ore mined and produced from the
Property. The Optionee shall maintain accurate records of the results of such
sampling, weighing and analysis as pertaining to Ore mined and produced from the
Property.

Page 16